DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 10/11/2021. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-10, step 1 analysis, the subject matter of claims 1-10 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-10 are directed to a device (at least one non-transitory machine-readable medium).
Claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a device for determining a modified route for a first vehicle that places the first vehicle within a predetermined proximity of a second vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of a first vehicle modifying his travel route to rendezvous with the driver of a second vehicle in order to transfer an item from the first vehicle into the second vehicle. Thus, the claims recite a mental process.
Claims 1-10 include the revised step 2A, prong two, additional elements of obtaining a request for an item, identifying a first vehicle having the item, identifying a second vehicle from a plurality of vehicles, communicating the modified route to the first vehicle, and providing instructions. Obtaining a request for an item, identifying a first vehicle having the item, and identifying a second vehicle from a plurality of vehicles are mere data gathering, which is a form of insignificant extra-solution activity. Communicating the modified route to the first vehicle and providing instructions are insignificant post-solution activities. Claims 1-9 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-9 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles).
Claim 10 includes the revised step 2A, prong two, additional element of controlling the transfer of the item. This limitation applies the abstract idea in a meaningful way. Therefore, claim 10 is not rejected under 35 U.S.C. 101.
Claims 1-9 include the step 2B additional elements of at least one non-transitory machine-readable medium, processing circuitry, and a computing machine. Applicant’s specification does not provide any indication that the medium, circuitry, or computing machine are anything other than conventional media, circuitry, and computing machines. Generating and communicating instructions based on gathered data is a well-understood, routine and conventional function when claimed using generic media, circuitry, and computing machines. Media, circuitry, and computing machines are widely prevalent and in common use in autonomous vehicles. Media, circuitry, and computing machines are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 1-9 are rejected under 35 U.S.C. 101.
Regarding claims 11-20, step 1 analysis, the subject matter of claims 11-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 11-20 are directed to a device (communications circuitry and processing circuitry).
Claims 11-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 11-20 are directed to a device for determining a modified route for a first vehicle that places the first vehicle within a predetermined proximity of a second vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of a first vehicle modifying his travel route to rendezvous with the driver of a second vehicle in order to transfer an item from the first vehicle into the second vehicle. Thus, the claims recite a mental process.
Claims 11-20 include the revised step 2A, prong two, additional elements of receiving a request for an item, identifying a first vehicle having the item, identifying a second vehicle from a plurality of vehicles, transmitting the modified route to the first vehicle, and providing instructions. Receiving a request for an item, identifying a first vehicle having the item, and identifying a second vehicle from a plurality of vehicles are mere data gathering, which is a form of insignificant extra-solution activity. Transmitting the modified route to the first vehicle and providing instructions are insignificant post-solution activities. Claims 11-19 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 11-19 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles).
Claim 20 includes the revised step 2A, prong two, additional element of controlling the transfer of the item. This limitation applies the abstract idea in a meaningful way. Therefore, claim 20 is not rejected under 35 U.S.C. 101.
Claims 11-19 include the step 2B additional elements of a computing system, communications circuitry, and processing circuitry. Applicant’s specification does not provide any indication that the computing system and circuitry are anything other than conventional computers and circuitry. Generating and communicating instructions based on gathered data is a well-understood, routine and conventional function when claimed using generic computers and circuitry. Computers and circuitry are widely prevalent and in common use in autonomous vehicles. Computers and circuitry are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 11-19 are rejected under 35 U.S.C. 101.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9-11, 14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (U.S. Patent Number 10,245,993, hereinafter Brady).
Regarding claim 1, Brady discloses:
At least one non-transitory machine-readable medium for controlling autonomous vehicle-to-vehicle item transfers, the non-transitory machine readable medium comprising instructions, which when executed by processing circuitry of a computing machine, cause the processing circuitry to perform operations to: (col. 20, line 60 - col. 21, line 45; and FIG. 3, remote computing resources-310, servers-320(1-N), processors-322, memory-324, and management system-326);
obtain a request for an item, wherein the request indicates a delivery destination for the item (col. 20, lines 19-21; and FIG. 3, user-302, and delivery location-308);
identify a first vehicle having the item within an inventory of a plurality of available items (col. 18, lines 36-42; col. 20, lines 34-42; and FIG. 3, materials handling facility-330, and transportation vehicle-332);
identify a second vehicle from a plurality of vehicles based on a route for the second vehicle that places the second vehicle closer to the delivery destination than a current route of the first vehicle (col. 18, lines 36-42; col. 20, lines 19-29; and FIG. 3, autonomous ground vehicle (AGV) - 200, and delivery location-308);
determine a modified route for the first vehicle that places the first vehicle within a predetermined proximity of the second vehicle, the first vehicle and the second vehicle each being independent and conducting navigation under autonomous control (col. 18, lines 36-42; col. 20, lines 19-42; and FIG. 3, AGV-200, transportation vehicle-332, and location-L1);
communicate the modified route to the first vehicle (col. 21, lines 28-45; and FIG. 3, remote computing resources-310, management system-326, and transportation vehicle-332);
to cause the first vehicle to navigate within the predetermined proximity of the second vehicle (col. 18, lines 22-42, AGVs have moved to be adjacent to one another); and
provide instructions to cause a transfer of the item from the first vehicle to the second vehicle, when the first vehicle and the second vehicle are within the predetermined proximity, wherein the first vehicle and the second vehicle are configured to perform the transfer of the item while each vehicle is physically uncoupled and remains under autonomous control (col. 18, lines 22-42).
Regarding claim 4, Brady further discloses:
wherein the operations to control the transfer of the item from the first vehicle to the second vehicle include operations to cause automatic control of movement of a robotic arm holding the item to deliver the item to the second vehicle (col. 56, lines 45-58).
Regarding claim 7, Brady further discloses:
wherein the operations to determine the modified route for the first vehicle comprise at least one of: (col. 18, lines 36-42); and
calculating the modified route, receiving the modified route from the second vehicle, negotiating the modified route with the second vehicle, or receiving the modified route from a network-accessible autonomous goods transfer service (col. 20, line 60 - col. 21, line 45).


Regarding claim 9, Brady further discloses:
wherein the operations to identify the second vehicle from the plurality of vehicles further includes operations to: (col. 18, lines 36-42; and col. 20, lines 19-29);
receive sensor data from the plurality of vehicles (col. 19, lines 12-34; and FIG. 2C, AGV-200C, and sensors-204(1-2), 271,272,273,274); and
sort the plurality of vehicles, using the sensor data, to identify the second vehicle based on at least one of time or cost (col. 24, lines 53-62).
Regarding claim 10, Brady further discloses:
wherein the instructions further cause the processing circuitry to: identify a third vehicle from a second plurality of vehicles based on a route for the third vehicle that places the third vehicle closer to the delivery destination than the route of the second vehicle (col. 22, line 37-col. 23, line 48; and FIG. 4, AGVs-200(A1,A3,B1,B2,B3,C2), and transportation vehicles-332(A,B,C));
determine a modified route for the second vehicle that places the second vehicle within a predetermined proximity of the third vehicle, the second vehicle and the third vehicle each being independent and conducting navigation under autonomous control (col. 18, lines 36-42; col. 20, lines 19-42; and FIG. 3, AGV-200, transportation vehicle-332, and location-L1);
communicate the modified route to the second vehicle (col. 21, lines 28-45; and FIG. 3, remote computing resources-310, management system-326, and transportation vehicle-332);
to cause the second vehicle to navigate within the predetermined proximity of the third vehicle (col. 18, lines 22-42, AGVs have moved to be adjacent to one another); and
when the second vehicle and the third vehicle are within the predetermined proximity, control the transfer of the item from the second vehicle to the third vehicle, wherein the second vehicle and the third vehicle are configured to perform the transfer of the item while each vehicle is physically uncoupled and remains under autonomous control (col. 18, lines 22-42).
Regarding claim 11, Brady further discloses:
communications circuitry configured to receive a request for an item, wherein the request indicates a delivery destination for the item (col. 20, lines 19-21; and FIG. 3, user-302, and delivery location-308);
processing circuitry configured to: (col. 20, line 60 - col. 21, line 45; and FIG. 3, remote computing resources-310, servers-320(1-N), processors-322, memory-324, and management system-326);
identify a first vehicle having the item within an inventory of a plurality of available items (col. 18, lines 36-42; col. 20, lines 34-42; and FIG. 3, materials handling facility-330, and transportation vehicle-332);
identify a second vehicle from a plurality of vehicles based on a route for the second vehicle that places the second vehicle closer to the delivery destination than a current route of the first vehicle (col. 18, lines 36-42; col. 20, lines 19-29; and FIG. 3, autonomous ground vehicle (AGV) - 200, and delivery location-308);
determine a modified route for the first vehicle that places the first vehicle within a predetermined proximity of the second vehicle, the first vehicle and the second vehicle each being independent and conducting navigation under autonomous control on roadways (col. 18, lines 36-42; col. 20, lines 19-42; and FIG. 3, AGV-200, transportation vehicle-332, and location-L1);
provide instructions to cause a transfer of the item from the first vehicle to the second vehicle, when the first vehicle and the second vehicle are within the predetermined proximity, wherein the first vehicle and the second vehicle are configured to perform the transfer of the item while each vehicle is physically uncoupled and remains under autonomous control (col. 18, lines 22-42); 
wherein the communications circuitry is further configured to transmit the modified route to the first vehicle (col. 21, lines 28-45; and FIG. 3, remote computing resources-310, management system-326, and transportation vehicle-332); and 
to cause the first vehicle to navigate within the predetermined proximity of the second vehicle (col. 18, lines 22-42, AGVs have moved to be adjacent to one another).
Regarding claim 14, Brady further discloses:
wherein operations to control the transfer of the item from the first vehicle to the second vehicle include operations to cause automatic control of movement of a robotic arm holding the item to deliver the item to the second vehicle (col. 56, lines 45-58).
Regarding claim 17, Brady further discloses:
wherein operations to determine the modified route for the first vehicle comprise at least one of: (col. 18, lines 36-42); and
calculating the modified route, receiving the modified route from the second vehicle, negotiating the modified route with the second vehicle, or receiving the modified route from a network-accessible autonomous goods transfer service (col. 20, line 60 - col. 21, line 45).
Regarding claim 19, Brady further discloses:
wherein operations to identify the second vehicle from the plurality of vehicles further includes operations to: (col. 18, lines 36-42; and col. 20, lines 19-29);
process sensor data obtained from the plurality of vehicles (col. 19, lines 12-34; and FIG. 2C, AGV-200C, and sensors-204(1-2), 271,272,273,274); and
sort the plurality of vehicles, using the sensor data, to identify the second vehicle based on at least one of time or cost (col. 24, lines 53-62).


Regarding claim 20, Brady further discloses:
wherein the processing circuitry is further configured to: identify a third vehicle from a second plurality of vehicles based on a route for the third vehicle that places the third vehicle closer to the delivery destination than the route of the second vehicle (col. 22, line 37-col. 23, line 48; and FIG. 4, AGVs-200(A1,A3,B1,B2,B3,C2), and transportation vehicles-332(A,B,C));
determine a modified route for the second vehicle that places the second vehicle within a predetermined proximity of the third vehicle, the second vehicle and the third vehicle each being independent and conducting navigation under autonomous control on roadways (col. 18, lines 36-42; col. 20, lines 19-42; and FIG. 3, AGV-200, transportation vehicle-332, and location-L1);
when the second vehicle and the third vehicle are within the predetermined proximity, control the transfer of the item from the second vehicle to the third vehicle, wherein the second vehicle and the third vehicle are configured to perform the transfer of the item while each vehicle is physically uncoupled and remains under autonomous control (col. 18, lines 22-42);
wherein the communications circuitry is further configured to transmit the modified route to the second vehicle (col. 21, lines 28-45; and FIG. 3, remote computing resources-310, management system-326, and transportation vehicle-332); and
to cause the second vehicle to navigate within the predetermined proximity of the third vehicle (col. 18, lines 22-42, AGVs have moved to be adjacent to one another).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claims 1 and 11 above, and further in view of Rigo et al. (US-2002/0049535-A1, hereinafter Rigo).
Regarding claim 2, Brady does not disclose advertising an availability of an item using a broadcast transmission provided via a short range wireless technology. However, Rigo discloses a wireless interactive voice-actuated mobile telematics system, including the following features:
wherein the instructions further cause the processing circuitry to: advertise an availability of the item using a broadcast transmission provided via a short range wireless technology, wherein the first vehicle is identified based on information received from the broadcast transmission (paragraph [0040] and FIG. 1, motor vehicle-10, and cellular phone service system-16).
Rigo teaches that commercial and hospitality merchants should use cellular phone service towers along the thoroughfare to advertise to drivers (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of broadcasting advertisements along the roadway of Rigo into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selling the items in the first vehicle. A person of ordinary skill would be familiar with food trucks advertising based on visual and audio advertisements as well as radio commercials.
Regarding claim 3, Brady does not disclose advertising an availability of an item using a broadcast transmission provided via a short range wireless technology. However, Rigo further discloses:
wherein the instructions further cause the processing circuitry to: advertise an availability of the item to a mobile device, wherein the request for the item is obtained from the mobile device in response to the advertised availability, and wherein the request for the item is generated based on information presented on a visual display and detected by a camera sensor of the mobile device (paragraphs [0041-0044]; FIG. 2, motor vehicle-10, and on-board telematics unit-32; and FIG. 3, on-board telematics unit-32, cellular phone module-50, and LCD screen-55).
Rigo teaches that a vehicle telematics unit should be used to request services from commercial and hospitality merchants (paragraphs [0041-0044]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of broadcasting advertisements along the roadway of Rigo into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selling the items in the first vehicle. A person of ordinary skill would be familiar with food trucks advertising based on visual and audio advertisements as well as radio commercials.
Regarding claim 12, Brady does not disclose advertising an availability of an item using a broadcast transmission provided via a short range wireless technology. However, Rigo further discloses:
wherein the communications circuitry is further configured to: broadcast an availability of the item using a broadcast transmission provided via a short range wireless technology, wherein the first vehicle is identified based on information received from the broadcast transmission (paragraph [0040] and FIG. 1, motor vehicle-10, and cellular phone service system-16).
Rigo teaches that commercial and hospitality merchants should use cellular phone service towers along the thoroughfare to advertise to drivers (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of broadcasting advertisements along the roadway of Rigo into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selling the items in the first vehicle. A person of ordinary skill would be familiar with food trucks advertising based on visual and audio advertisements as well as radio commercials.
Regarding claim 13, Brady does not disclose advertising an availability of an item using a broadcast transmission provided via a short range wireless technology. However, Rigo further discloses:
wherein the communications circuitry is further configured to: transmit an availability of the item to a mobile device, wherein the request for the item is obtained from the mobile device in response to the transmitted availability, and wherein the request for the item is generated based on information presented on a visual display and detected by a camera sensor of the mobile device (paragraphs [0041-0044]; FIG. 2, motor vehicle-10, and on-board telematics unit-32; and FIG. 3, on-board telematics unit-32, cellular phone module-50, and LCD screen-55).
Rigo teaches that a vehicle telematics unit should be used to request services from commercial and hospitality merchants (paragraphs [0041-0044]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of broadcasting advertisements along the roadway of Rigo into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of selling the items in the first vehicle. A person of ordinary skill would be familiar with food trucks advertising based on visual and audio advertisements as well as radio commercials.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claims 4 and 14 above, and further in view of Kentley et al. (US-2017/0120902-A1, hereinafter Kentley).
Regarding claims 5 and 15, Brady further discloses:
wherein the item is delivered to an area of the second vehicle (col. 56, lines 45-58);
wherein the operations to control the transfer of the item to the second vehicle (col. 56, lines 45-58); and
to determine movements of the robotic arm (col. 56, lines 45-58).
Brady does not disclose optical markers. However, Kentley discloses a resilient safety system for a robotic vehicle, including the following features:
that is marked by optical markers by the second vehicle (paragraph [0134] and FIG. 12A, light emitter-1202); and
include operations to utilize the optical markers (paragraph [0134] and FIG. 12A, light emitter-1202).
Kentley teaches that an autonomous vehicle light emitter serves as a signal light to provide orientation of the autonomous vehicle relative to an object (paragraph [0134]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the light emitter of Kentley into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle using a robotic arm, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a target for the robotic arm.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claims 1 and 11 above, and further in view of Berntorp et al. (US-2018/0120843-A1, hereinafter Berntorp).
Regarding claim 6, Brady further discloses:
wherein the operations to control the transfer of the item include operations to cause autonomous control of maneuvering of the first vehicle into a position to transfer the item to the second vehicle (col. 18, lines 22-42).
Brady does not disclose using a machine learning model trained by a machine learning algorithm. However, Berntorp discloses a method for controlling a vehicle using a neural network, including the following features:
using sensor inputs and a machine learning model trained by a machine learning algorithm (paragraphs [0060] and [0066]; and FIG. 4A, ultrasound-403(1-M), radar-404(1-K), destination-405, IMU-406, GPS-407, camera-408(1-J), LIDAR-409(1-L), deep neural network-420, and reference trajectory-430).
Berntorp teaches that an autonomous vehicle should be controlled using a neural network (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the deep neural network of Berntorp into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing maneuvering instructions to the autonomous vehicles. A person of ordinary skill would have been familiar with the use of machine learning algorithms for controlling the operation of autonomous vehicles.
Regarding claim 16, Brady further discloses:
wherein operations to control the transfer of the item include operations to cause autonomous control of maneuvering of the first vehicle into a position to transfer the item to the second vehicle (col. 18, lines 22-42).
Brady does not disclose using a machine learning model trained by a machine learning algorithm. However, Berntorp further discloses:
using sensor inputs and a machine learning model trained by a machine learning algorithm (paragraphs [0060] and [0066]; and FIG. 4A, ultrasound-403(1-M), radar-404(1-K), destination-405, IMU-406, GPS-407, camera-408(1-J), LIDAR-409(1-L), deep neural network-420, and reference trajectory-430).
Berntorp teaches that an autonomous vehicle should be controlled using a neural network (paragraph [0032]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the deep neural network of Berntorp into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing maneuvering instructions to the autonomous vehicles. A person of ordinary skill would have been familiar with the use of machine learning algorithms for controlling the operation of autonomous vehicles.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as applied to claims 1 and 11 above, and further in view of Mazetti et al. (US-2018/0260778-A1, hereinafter Mazetti).
Regarding claim 8, Brady does not disclose initiating a request for payment of an item when a vehicle is within a proximity of the delivery destination or has delivered the item to the delivery destination. However, Mazetti discloses a self driving automated vending vehicle, including the following features:
wherein the instructions further cause the processing circuitry to: determine the second vehicle is within a proximity of the delivery destination or has delivered the item to the delivery destination, and initiate a request for payment of the item (paragraph [0045]).
Mazetti teaches that an autonomous vending vehicle should have boxes which remain locked until a customer has registered a payment for the item (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vending vehicle which requires payment prior to delivery of an item of Mazetti into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring payment for delivered items. A person of ordinary skill would have been familiar with the use of vending machines.
Regarding claim 18, Brady does not disclose initiating a request for payment of an item when a vehicle is within a proximity of the delivery destination or has delivered the item to the delivery destination. However, Mazetti further discloses:
wherein the processing circuitry is further configured to: determine the second vehicle is within a proximity of the delivery destination or has delivered the item to the delivery destination, and initiate a request for payment of the item (paragraph [0045]).
Mazetti teaches that an autonomous vending vehicle should have boxes which remain locked until a customer has registered a payment for the item (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the vending vehicle which requires payment prior to delivery of an item of Mazetti into the system of providing a consumer item delivery by having a first autonomous ground vehicle travel a first segment of a route, transferring the consumer item to a second autonomous ground vehicle, and then having the second autonomous ground vehicle travel to the consumer item destination of Brady. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring payment for delivered items. A person of ordinary skill would have been familiar with the use of vending machines.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667